Case 6:14-cv-00687-PGB-LRH Document 483 Filed 02/03/21 Page 1 of 6 PageID 44219




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

    PARKERVISION, INC.,

                              Plaintiff,

          v.

    QUALCOMM INCORPORATED,                       CASE NO.: 6:14-CV-00687-PGB-LRH
    QUALCOMM ATHEROS, INC., HTC
    CORPORATION, and HTC AMERICA,
    INC.,

                              Defendants.


               JOINT MOTION TO ENLARGE TIME TO
          COMPLY WITH PRE-TRIAL STATEMENT DEADLINES

          Pursuant to rule 6(b)(1)(A), Federal Rules of Civil Procedure,

    Plaintiff ParkerVision, Inc. and Defendants Qualcomm Incorporated and

    Qualcomm Atheros, Inc. jointly move for entry of an order enlarging the

    time for the parties to (i) meet and confer regarding the joint final pretrial

    statement and (ii) to file the final pretrial statement, as set forth in the

    Court’s order dated June 3, 2020 (Doc. No. 384; the “CMO”). In support,

    the parties state:

          1.     Pursuant to the CMO, the current deadline to meet and confer

    regarding the pretrial statement is February 4, 2021, and the deadline to

    file the pretrial statement is February 18, 2021.
Case 6:14-cv-00687-PGB-LRH Document 483 Filed 02/03/21 Page 2 of 6 PageID 44220




          2.    On January 5, 2021, after the Court sought the parties’ input

    on whether to alter dates in the CMO, the parties jointly filed their Joint

    Motion to Amend Case Management and Scheduling Order (Doc. No. 477;

    the “Motion to Amend”).

          3.    While the parties took somewhat different approaches in their

    proposed schedules, all agreed: (i) the deadline to file the pretrial

    statement should be no earlier than March 31, 2021, and possibly as late

    as April 29, 2021; and (ii) the deadline to meet and confer regarding the

    pretrial statement should be no earlier than March 17, 2021, and possibly

    as late as April 16, 2021.

          4.    The Motion to Amend remains under advisement.

          5.    However, the deadlines to meet and confer and to file the

    pretrial statement are imminent.

          6.    Based on the proposals before the Court, the parties jointly

    request that the Court enlarge the deadline to meet and confer regarding

    the pretrial statement until the earlier of: (a) 14 days, through and

    including February 18, 2021, or (b) entry of the order on the Motion to

    Amend—which will address the deadlines that are the subject of this

    motion.




                                        2
Case 6:14-cv-00687-PGB-LRH Document 483 Filed 02/03/21 Page 3 of 6 PageID 44221




          7.     Rule 6(b)(1)(A), Federal Rules of Civil Procedure, authorizes

    the Court, for good cause, to enlarge the time for the parties to act before a

    deadline expires.

          8.     Here, good cause exists for the requested relief. The Court

    solicited the parties’ input on remaining deadlines under the CMO. In

    response, the parties proposed amended deadlines, including deadlines to

    meet and confer and to file the pretrial statement.


                        Local Rule 3.01(g) Certification

          Pursuant to Local Rule 3.01(g), counsel for the parties conferred. All

    parties agree with the relief requested in this motion.


                        [signature blocks on following pages]




                                          3
Case 6:14-cv-00687-PGB-LRH Document 483 Filed 02/03/21 Page 4 of 6 PageID 44222




    McKOOL SMITH, P.C.                      SMITH HULSEY & BUSEY

    Douglas A. Cawley                       By /s/ John R. Thomas
    Texas State Bar No. 04035500                Stephen D. Busey
    dcawley@mckoolsmith.com                     John R. Thomas
    Richard A. Kamprath
    Texas State Bar No. 24078767            Florida Bar Number 117790
    rkamprath@mckoolsmith.com               Florida Bar Number 77107
    300 Crescent Court, Suite 1500          One Independent Drive
    Dallas, Texas 75201                     Suite 3300
    Telephone: (214) 978-4000               Jacksonville, Florida 32202
    Facsimile: (214) 978-4044               (904) 359-7700
                                            (904) 359-7708 (facsimile)
    Joshua W. Budwin                        busey@smithhulsey.com
    Texas State Bar No. 24050347            jthomas@smithhulsey.com
    jbudwin@mckoolsmith.com
    Leah Buratti                            CALDWELL CASSADY &
    Texas State Bar No. 24064897            CURRY
    lburatti@mckoolsmith.com                Kevin Burgess
    300 West Sixth Street, Suite 1700       Texas State Bar No. 24006927
    Austin, Texas 78701                     2121 N. Pearl Street, Suite 1200
    Telephone: (512) 692-8700               Dallas, Texas 75201
    Facsimile: (512) 692-8744               (212) 888-4858
                                            kburgess@caldwellcc.com
    Christine Woodin
    Texas State Bar No. 24199951
    California Bar No. 295023
    cwoodin@mckoolsmith.com
    300 South Grand Avenue
    Suite 2900
    Los Angeles, California 90071
    (213) 694-1087
    (213) 694-1234 (facsimile)

                         Attorneys for ParkerVision, Inc.




                                        4
 Case 6:14-cv-00687-PGB-LRH Document 483 Filed 02/03/21 Page 5 of 6 PageID 44223




I.      BEDELL, DITTMAR,                   COOLEY LLP
        DEVAULT, PILLANS & COXE,
        P.A.                               Stephen C. Neal (pro hac vice)
II.                                        nealsc@cooley.com
III.    /s/ Michael E. Lockamy*            Jeffrey Karr (pro hac vice)
IV.     Michael E. Lockamy                 jkarr@cooley.com
V.      Florida Bar No. 069626             Matthew J. Brigham (pro hac vice)
VI.     mel@bedellfirm.com                 mbrigham@cooley.com
VII.    John A. DeVault, III               Dena Chen (pro hac vice)
VIII.   Florida Bar No. 103979             dchen@cooley.com
IX.     jad@bedellfirm.com                 3175 Hanover Street
X.      The Bedell Building                Palo Alto, CA 94304
XI.     101 East Adams Street              Phone: (650) 843-5000
XII.    Jacksonville, Florida 32202        Fax: (650) 849-7400
XIII.   Telephone: (904) 353-0211
XIV.    Facsimile: (904) 353-9307          Eamonn Gardner (pro hac vice)
                                           egardner@cooley.com
        *Attorney Lockamy has authorized   380 Interlocken Crescent, Suite 900
        his electronic signature.          Broomfield, CO 80021-8023
                                           Telephone: (720) 566-4000
                                           Facsimile: (720) 720-566-4099

                                           Stephen R. Smith (pro hac vice)
                                           stephen.smith@cooley.com
                                           1299 Pennsylvania Ave, NW
                                           Suite 700
                                           Washington, DC 20004
                                           Phone: (202)842-7800
                                           Fax: (202) 842-7899

           Attorneys for Qualcomm Incorporated and Qualcomm Atheros, Inc.




                                           5
Case 6:14-cv-00687-PGB-LRH Document 483 Filed 02/03/21 Page 6 of 6 PageID 44224




                             CERTIFICATE OF SERVICE

              I certify that on February 3, 2021, I electronically filed the foregoing

    with the Clerk of Court by using the CM/ECF system. I further certify that I

    mailed the foregoing document and the notice of electronic filing by first-

    class mail to the following non-CM/ECF participants: none.


                                                       /s/ John R. Thomas
                                                             Attorney


    1093240




                                              6
